EXHIBIT 10.2
EXECUTION VERSION
EXECUTIVE EMPLOYMENT AGREEMENT
     This Executive Employment Agreement (“Agreement”) is made effective as of
April 11, 2011 (“Effective Date”), by and between Spark Networks, Inc., a
Delaware Corporation (“Company”) and Gregory R. Liberman (“Executive”) and
supersedes and replaces the Executive Employment Agreement dated August 31,
2005, and as amended, that was previously entered into with Executive.
     The parties agree as follows:
     1. Employment. The Company hereby employs Executive, and Executive hereby
accepts such employment, upon the terms and conditions set forth herein.
     2. Duties.
          2.1 Position. Effective, as of the date hereof, Executive is employed
on a full-time basis as President & Chief Executive Officer, shall report
directly to the Board of Directors of the Company (the “Board”), and shall have
the duties and responsibilities commensurate with such position as shall be
reasonably and in good faith determined from time to time by the Board.
Executive shall also continue to serve on the Board. Executive, however,
acknowledges that in the event that he is not re-elected as a director of the
Company by the stockholders from time to time in accordance with the Company’s
certificate of incorporation, bylaws or other applicable constitutional
documents, subject to the Company’s compliance with Section 2.2 the resulting
termination of his position as a director will not affect his position as an
employee and President & Chief Executive Officer of the Company and this
Agreement will not be terminated solely as a result of such termination of his
directorship.
          2.2 Duties. Except for vacation and illness periods, Executive shall
devote substantially all of his business time, energy, skill and efforts to the
performance of his duties hereunder in a manner that will faithfully and
diligently further the business interests of the Company, provided, that,
notwithstanding the foregoing, Executive may (i) make and manage personal
business investments of his choice, (ii) subject to obtaining the prior consent
of the Board, which consent will not be unreasonably withheld, serve as a
director or in any other capacity of any business enterprise, including an
enterprise whose activities may involve or relate to the business of the
Company, provided that such service is not to a business enterprise that
competes with a “Company Business,” as defined in Section 9 of this Agreement,
and (iii) serve in any capacity with any civic, educational, religious or
charitable organization, or any governmental entity or trade association. In
addition, during Term of Employment, subject to the Company’s certificate of
incorporation, bylaws and the rules and requirements of the charter of the
nominating and corporate governance committee of that Board, the Company shall
cause Executive to be nominated as a member of the Board and the Board shall not
take any action to remove Executive from the Board (the obligation to nominate
and for the Board to not remove will continue even if Executive is not
re-elected in any year). Executive agrees to serve as a member of the Board.
     3. Term of Employment. The term of Executive’s employment with the Company
under this Agreement shall commence on the Effective Date and shall continue
until the third

 



--------------------------------------------------------------------------------



 



anniversary of the Effective Date, unless earlier terminated as herein provided
(the “Initial Term”). As used herein, “Term of Employment” shall include the
Initial Term and any additional term that may be agreed to by the Company and
Executive (the “Extended Term”), but the Term of Employment shall end upon any
termination of Executive’s employment with the Company as herein provided.
     4. Compensation.
          4.1 Base Salary. As compensation for Executive’s performance of
Executive’s duties, the Company shall pay to Executive a base salary of three
hundred twenty-five thousand dollars ($325,000) per year (“Base Salary”),
payable in accordance with the normal payroll practices of the Company, less all
legally required or authorized payroll deductions and tax withholdings. Base
Salary shall be reviewed annually, and may be increased, at the sole discretion
of the Board’s Compensation Committee, in light of Executive’s performance and
the Company’s financial performance and other economic conditions and relevant
factors, but may not be decreased at anytime without Executive’s written
consent.
          4.2 Annual Bonus. The Company shall pay an annual bonus to Executive
based on a performance plan established by the Board of Directors for each
fiscal year during the Term of Employment (the “Annual Bonus”). The performance
plan shall be based on a 12-month performance period beginning on January 1 and
ending on December 31 of each fiscal year during the Term of Employment. The
performance goals under the performance plan shall be set by the Board, with the
input of Executive and the Board’s Compensation Committee, and shall be based on
metrics, which may include: (i) Company gross revenue, (ii) Company earnings
before interest, depreciation and amortization (“EBITDA”), and (iii) management
objectives. The performance plan for each fiscal year during the Term of
Employment shall be incorporated into this Agreement by reference. Except as
otherwise provided by Section 8 of this Agreement, to be eligible for an annual
incentive bonus, Executive must maintain continued employment with the Company
throughout the relevant performance period. The Annual Bonus payable under the
performance plan shall be paid to Executive as soon as reasonably practical upon
the release of audited financial statements but in no event later than two and
one-half (2-1/2) months from the last day of each performance period. The target
Annual Bonus payable to Executive under the performance plan shall be two
hundred twenty-five thousand dollars ($225,000) (the “Target Annual Bonus”). The
Board or the Compensation Committee may increase (but not decrease) the amount
of the Target Annual Bonus and may also develop separate bonus plans.
          4.3 Stock Options.
               (a) Concurrent with the execution of this Agreement, Executive
shall be granted an option pursuant to the Company’s 2007 Omnibus Incentive Plan
(the “Plan”) to purchase three hundred forty-three thousand (343,000) shares of
the Company’s common stock (the “Shares”). Such option shall be granted with an
exercise price equal to the Fair Market Value of the underlying stock on the
Effective Date, such option shall provide for a term of ten (10) years and shall
have a one year exercisability period immediately following Executive’s
termination of employment (it being understood that, in no event shall any
option remain exercisable after the expiration of the full stated term of such
option). So long as Executive’s

-2-



--------------------------------------------------------------------------------



 



employment relationship with the Company continues, the Shares underlying the
option shall vest and become exercisable in accordance with the following
schedule: 1/36th of the aggregate Shares underlying the option (i.e.,
approximately 9,528) shall vest and become exercisable on each monthly
anniversary of the Effective Date such that all of the Shares will be fully
vested and exercisable on the three year anniversary of the Effective Date. In
addition, such options shall be subject to the terms and conditions of the Plan
and a form of option agreement (the “Option Agreement”) reflecting (and not
inconsistent with) the terms set forth in this Agreement between the Company and
Executive, which documents are incorporated herein by reference.
               (b) For purposes of the Agreement, “Fair Market Value” shall mean
the closing price of the Company’s shares on the Effective Date as traded on the
NYSE American Stock Exchange, the principal exchange on which the Company’s
shares are traded on the Effective Date. If the Effective Date is on a Saturday,
Sunday or a holiday, Fair Market Value” shall mean the closing price of the
Company’s shares on the Friday immediately before the Effective Date as traded
on the NYSE American Stock Exchange.
               (c) The Company represents and warrants to Executive that the
terms of the Plan do not conflict with and will not prevent the option grants
and the terms and treatment of the options contemplated anywhere in this
Agreement. To the extent that after the date hereof the Company, the board or
any committee thereof has under the terms of the Plan any discretion with
respect to the interpretation of the Plan or the power to make any decisions
under the Plan, such discretion shall be exercised and decisions made in a
manner to give full effect to the intent of this Agreement with respect to the
options.
     5. Health and Welfare Benefits. Executive shall be eligible for all health
and welfare benefits generally available to other executives, officers, or
full-time employees of the Company, subject to the terms and conditions of the
Company’s policies and benefit plan documents. However, Company shall pay one
hundred percent (100%) of the cost of coverage for all Company health and
welfare benefits.
     6. Vacation. Notwithstanding the standard vacation policy provisions on
vacation accrual rates, Executive shall be entitled to earn vacation at the rate
of twenty (20) days per year.
     7. Business and Personal Expenses. Executive shall be reimbursed promptly
for all reasonable, out-of-pocket business expenses incurred in the performance
of Executive’s duties on behalf of the Company. Such business expenses shall
include the costs incurred by Executive for cellular telephone hardware and
usage fees, facsimile hardware and usage fees, DSL hardware and usage fees and
reasonable business related education and training costs. In addition, the
Company shall reimburse Executive for any reasonable legal fees incurred in
connection with this Agreement, the negotiation and execution of any new
employment agreements of any successor organization in connection with a Change
in Control and any future agreements with the Company entered into upon
Executive’s termination of employment. To obtain reimbursement, expenses must be
submitted promptly with appropriate supporting documentation and must be
submitted within the same fiscal year in which they were incurred or within two
and one-half (21/2) months after the end of such year.

-3-



--------------------------------------------------------------------------------



 



     8. Termination of Employment. Subject to the terms and conditions of this
Section 8, either the Company or Executive may terminate Executive’s employment
at any time, with or without Cause (as defined in Section 8.9), during the Term
of Employment. Any termination of Executive’s employment during the Term of
Employment shall be communicated by written notice of termination from the
terminating party to the other party (“Notice of Termination”). The Notice of
Termination shall indicate the specific provision(s) of this Agreement relied
upon in effecting the termination and a written statement of the reason(s) for
the termination. In the case of a Notice of Termination provided by Executive to
the Company, such Notice of Termination shall not be effective for a period of
thirty (30) days after receipt of such Notice of Termination by the Company. In
the case of a Notice of Termination provided by the Company to Executive, such
Notice of Termination shall be effective on the date designated by the Company
in the Notice of Termination. In the event Executive’s employment is terminated
by either party, for any reason, during the Term of Employment, the Company
shall pay the prorated Base Salary earned as of the date of Executive’s
termination of employment and the accrued but unused vacation as of the date of
Executive’s termination of employment to Executive upon Executive’s termination
of employment. Except as otherwise provided in this Section 8 or in any other
agreement between the Company and Executive, the Company shall have no further
obligation to make or provide to Executive, and Executive shall have no further
right to receive or obtain from the Company, any payments or benefits in respect
of the termination of Executive’s employment with the Company during the Term of
Employment.
          8.1 Severance upon Involuntary Termination without Cause and
Termination by Executive with Good Reason. In the event that the Company causes
to occur an involuntary termination without Cause (as defined in Section 8.9) or
in the event that Executive resigns from employment with the Company for Good
Reason (as defined in Section 8.9) during the Term of Employment, Executive
shall be entitled to a “Severance Package” that consists of the following: (a) a
single cash lump-sum “Severance Payment” equal to the Target Annual Bonus,
pro-rated for the completed portion of the fiscal year, plus one hundred percent
(100%) of the annual Base Salary in effect immediately prior to Executive’s
termination of employment, payment to be made on the thirtieth (30th ) day
following termination, (b) reimbursement of any COBRA payments paid by Executive
in the twelve (12) month period following Executive’s termination of employment;
provided, however, that if any plan pursuant to which such benefits are provided
is not, or ceases prior to the expiration of the period of continuation coverage
to be, exempt from the application of Section 409A under Treasury
Regulation Section 1.409A-1(a)(5) or the Company is otherwise unable to continue
to cover Executive under its group health plans without substantial adverse tax
consequences, then an amount equal to each remaining premium payment shall
thereafter be paid to Executive as currently taxable compensation in
substantially equal monthly installments over the continuation coverage period
(or the remaining portion thereof), (c) immediate accelerated vesting of the
lesser of (w) eighty-nine thousand two hundred fifty (89,250) stock-option
Shares of the unvested stock option shares that are held by and granted to
Executive prior to the option grant in Section 4.3 (“Prior Options”), or (x) the
remaining unvested stock-option shares from the Prior Options, and (d) immediate
vesting of the lesser of (y) eighty-five thousand seven hundred fifty (85,750)
stock-option Shares of the unvested stock option Shares held by Executive
pursuant to the option grant in Section 4.3 (“New Options”), or (z) the
remaining unvested stock-option Shares from the New Options, and Executive shall
also have one year to exercise any and all vested stock-options held by
Executive immediately following Executive’s termination of employment (it being
understood that, in no event shall any

-4-



--------------------------------------------------------------------------------



 



option remain exercisable after the expiration of the full stated term of the
option); provided , however, that Executive executes, within the thirty (30)-day
period following termination, a Separation Agreement that includes a general
mutual release by the Company and Executive in favor of the other and their
successors, affiliates and estates to the fullest extent permitted by law,
drafted by and in a form reasonably satisfactory to the Company and Executive,
and Executive does not revoke the mutual general release within any legally
required revocation period, if applicable. All legally required and authorized
deductions and tax withholdings shall be made from the Severance Payment,
including for wage garnishments, if applicable, to the extent required or
permitted by law. Effective immediately upon termination of employment,
Executive shall no longer be eligible to contribute to or to receive additional
Company contributions as an active participant in any retirement or benefit plan
covering employees of the Company, but shall continue to have all rights under
each such plan that are afforded to terminated employees and inactive
participants.
          8.2 Change in Control; Severance upon Termination Following a Change
in Control. In the event of a Change in Control (as defined in Section 8.9),
Executive shall be entitled to immediate vesting of any and all unvested stock
options (including any unvested equity awards) held by Executive immediately
prior to the Change in Control. However, in the event a successor company
desires to retain Executive’s services for the one-year period following a
Change in Control, such acceleration of unvested options and the payment of any
proceeds from such option acceleration shall occur in accordance with the terms
and conditions set forth under Section 8.3 below. In addition, in the event that
within twelve (12) months following a Change in Control, the Company or its
successors causes to occur an involuntary termination without Cause (as defined
in Section 8.9) or in the event that Executive resigns from employment with the
Company for Good Reason (as defined in Section 8.9), Executive shall be entitled
to the Severance Package provided under Section 8.1, payment to commence on the
thirtieth (30th ) day following termination, except that vesting of all of
Executive’s unvested stock options (including any unvested equity awards) shall
have accelerated immediately prior to the Change in Control; provided, however,
that Executive must, within the thirty (30)-day period following termination,
execute a Separation Agreement that includes a general mutual release by the
Company and Executive in favor of the other and their successors, affiliates and
estates to the fullest extent permitted by law, drafted by and in a form
reasonably satisfactory to the Company and Executive, and Executive does not
revoke the mutual general release within any legally required revocation period,
if applicable. All legally required and authorized deductions and tax
withholdings shall be made from the Severance Payment, including for wage
garnishments, if applicable, to the extent required or permitted by law.
Effective immediately upon termination of employment, Executive shall no longer
be eligible to contribute to or to receive additional Company contributions as
an active participant in any retirement or benefit plan covering employees of
the Company, but shall continue to have all rights under each such plan that are
afforded to terminated employees and inactive participants.
          8.3 Continuation of Employment after Change in Control. In the event a
successor company desires to retain Executive’s services for the one-year period
following a Change in Control on all of the terms and conditions set forth in
this Agreement, this Agreement shall continue to remain in force and effect and
any cash or other proceeds received by Executive with respect to fifty percent
(50%) of Executive’s options the vesting of which was accelerated under
Section 8.2 by reason of the Change in Control (the “Accelerated Proceeds”)
shall be

-5-



--------------------------------------------------------------------------------



 



deposited in an escrow (the “Escrow”) with an independent escrow holder to be
held for Executive’s benefit pursuant to an escrow agreement which shall provide
that (i) if Executive’s employment with the successor company is terminated
during the one-year period following the Change in Control by the successor
company for Cause or by Executive without Good Reason, Executive shall forfeit
the Accelerated Proceeds (and any earnings thereon) and they shall be paid to
the predecessor company immediately and (ii) the Accelerated Proceeds (and any
earnings thereon) shall be paid to Executive immediately upon the earlier of
(x) the first anniversary of the Change in Control if Executive maintains
continuous employment with the successor company throughout the one-year period
following such Change in Control date, (y) the date of Executive’s termination
of employment with the successor company if Executive’s employment is terminated
for any reason other than by the successor company for Cause or by Executive
without Good Reason, or (z) the effective date of a Change in Control of the
successor company. Any taxes due on the Accelerated Proceeds shall be withheld
and paid from the Escrow at the appropriate time.
          8.4 Section 409A Compliance. The parties intend for this Agreement
either to satisfy the requirements of Section 409A or to be exempt from the
application of Section 409A, and this Agreement shall be construed and
interpreted accordingly. If this Agreement either fails to satisfy the
requirements of Section 409A or is not exempt from the application of
Section 409A, then the parties hereby agree to amend or to clarify this
Agreement in a timely manner so that this Agreement either satisfies the
requirements of Section 409A or is exempt from the application of Section 409A.
               (a) Notwithstanding any provision in this Agreement to the
contrary, in the event that Executive is a “specified employee” (as defined in
Section 409A), any Severance Payment, severance benefits or other amounts
payable under this Agreement that would be subject to the special rule regarding
payments to “specified employees” under Section 409A(a)(2)(B) of the Code
(together, “Specified Employee Payments”) shall not be paid before the
expiration of a period of six months following the date of Executive’s
termination of employment (or before the date of Executive’s death, if earlier).
The Specified Employee Payments to which Executive would otherwise have been
entitled during the six-month period following the date of Executive’s
termination of employment shall be accumulated and paid as soon as
administratively practicable following the first date of the seventh month
following the date of Executive’s termination of employment, with interest on
each of the Specified Employee Payments for the period of deferral, at the prime
rate, as published in the Wall Street Journal (which shall be adjusted on the
effective date of each change in such rate) plus 300 basis points.
               (b) To the extent necessary to ensure satisfaction of the
requirements of Section 409A(b)(3) of the Code, assets shall not be set aside,
reserved in a trust or other arrangement, or otherwise restricted for purposes
of the payment of amounts payable under this Agreement.
               (c) The Company hereby informs Executive that the federal, state,
local, and/or foreign tax consequences (including without limitation those tax
consequences implicated by Section 409A) of this Agreement are complex and
subject to change. Executive acknowledges and understands that Executive should
consult with his or her own personal tax or financial advisor in connection with
this Agreement and its tax consequences. Executive

-6-



--------------------------------------------------------------------------------



 



understands and agrees that the Company has no obligation and no responsibility
to provide Executive with any tax or other legal advice in connection with this
Agreement and its tax consequences. Executive agrees that Executive shall bear
sole and exclusive responsibility for any and all adverse federal, state, local,
and/or foreign tax consequences (including without limitation any and all tax
liability under Section 409A) of this Agreement to which he may be subject under
applicable law. The Company shall bear sole and exclusive responsibility for any
and all adverse federal, state, local, and/or foreign tax consequences
(including without limitation any and all tax liability under Section 409A) of
this Agreement to which it may be subject under applicable law.
               (d) To the extent that any payments or reimbursements provided to
Executive under this Agreement, are deemed to constitute taxable compensation to
which Treasury Regulation Section 1.409A-3(i)(1)(iv) would apply, such amounts
shall be paid in accordance with the terms of the provisions under which such
rights arise, but in no event later than December 31 of the year following the
year in which the expense is incurred (which payment shall be contingent upon
Executive’s timely submission of proper substantiation). The amount of any such
payments eligible for reimbursement in one year shall not affect the payments or
expenses that are eligible for payment or reimbursement in any other taxable
year, and Executive’s right to such payments or reimbursement shall not be
subject to liquidation or exchange for any other benefit.
               (e) Notwithstanding anything to the contrary herein, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of amounts or benefits
upon or following a termination of employment unless such termination is also a
“Separation from Service” within the meaning of Section 409A and, for purposes
of any such provision of this Agreement, references to a “resignation,”
“termination,” “termination of employment” or like terms shall mean Separation
from Service. Further, for purposes of Section 409A of the Code, each payment
made under this Agreement shall be designated as a “separate payment” within the
meaning of the Section 409A.
          8.5 Effect of Death or Disability. In the event that Executive dies or
terminates employment by reason of a Disability (as defined in Section 8.9)
during the Term of Employment, Executive shall be entitled to (i) payment of the
unpaid prorated Base Salary earned as of the date of Executive’s death or
Disability (the “Measurement Date”), and (ii) reimbursement of any COBRA
payments paid by Executive or his estate or beneficiaries in the twelve
(12) month period following the Measurement Date; provided, however, that if any
plan pursuant to which such benefits are provided is not, or ceases prior to the
expiration of the period of continuation coverage to be, exempt from the
application of Section 409A under Treasury Regulation Section 1.409A-1(a)(5) or
the Company is otherwise unable to continue to cover Executive under its group
health plans without substantial adverse tax consequences, then an amount equal
to each remaining premium payment shall thereafter be paid to Executive or his
estate or beneficiaries as currently taxable compensation in substantially equal
monthly installments over the continuation coverage period (or the remaining
portion thereof). All legally required and authorized deductions and tax
withholdings shall be made from the payments described in the previous sentence,
including for wage garnishments, if applicable, to the extent required or
permitted by law. Payment under this Section 8.5 shall be made not more than
once, if at all.

-7-



--------------------------------------------------------------------------------



 



          8.6 Statement Regarding Termination of Employment. In the event
Executive’s employment is terminated without Cause, or Executive resigns for
Good Reason, Executive and the Company will negotiate in good faith to reach an
agreement on a statement reflecting a benign reason for termination or
resignation.
          8.7 Ineligibility for Severance. Executive shall not be entitled to
any Severance Package under this Agreement, if at any time during the Term of
Employment, either (a) Executive voluntarily resigns or otherwise terminates
employment with the Company other than for Good Reason, or (b) the Company
properly terminates Executive’s employment with Cause. Effective immediately
upon termination of employment, Executive shall no longer be eligible to
contribute to or to be an active participant in any retirement or benefit plan
covering employees of the Company.
          8.8 Taxes and Withholdings. The Company may withhold from any amounts
payable under this Agreement, including any benefits or Severance Payment, such
federal, state or local taxes as may be required to be withheld pursuant to
applicable law or regulations, which amounts shall be deemed to have been paid
to Executive.
          8.9 Definitions.
               (a) “Cause” shall mean the occurrence during the Term of
Employment of any of the following: (i) formal admission to (including a plea of
guilty or nolo contendere to), or conviction of a felony, or any criminal
offence involving Executive’s moral turpitude under any applicable law,
(ii) gross negligence or willful misconduct by Executive in the performance of
Executive’s material duties required by this Agreement; or (iii) material breach
of this Agreement by Executive which breach has been communicated to Executive
in the form of a written notice from the Board, and that Executive has not
substantially cured within thirty (30) days following receipt by Executive of
such written notice.
               (b) “Change in Control” shall mean (i) any “person” (as such term
is used in Sections 13(d) and 14(d) of the 1934 Securities Exchange Act) or
group becomes the “beneficial owner” (as defined in Rule 13d-3 of the 1934
Securities Exchange Act) or has the right to acquire beneficial ownership,
directly or indirectly, of securities of the Company representing fifty percent
(50%) or more of the total voting power represented by the Company’s then
outstanding voting securities; (ii) the consummation of the sale, lease or other
disposition by the Company of all or substantially all of the Company’s assets
(including any equity interests in subsidiaries); (iii) the consummation of a
liquidation or dissolution of the Company; (iv) the consummation of a merger,
consolidation, business combination, scheme of arrangement, share exchange or
similar transaction involving the Company and any other corporation (“Business
Combination”), other than a Business Combination which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such Business Combination or (v) any combination of the foregoing.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely as a result of (x) a repurchase or redemption of securities (which is
open to all stockholders) by the Company done in the ordinary course of

-8-



--------------------------------------------------------------------------------



 



business and the purpose of which is not to effect a Change of Control or (y) a
rights issue, recapitalization, capitalization, sub-division or consolidation or
a share capital reduction and any other variation of the capital of the Company
and/or rights in respect thereof, or capital distribution (being any
distribution, whether in cash or in other specie, out of capital profits or
capital reserves (including share premium account and any capital redemption
reserve fund)) so long as in each instance it is done either as part of a
reincorporation merger or in the ordinary course of business and in any event is
not done to effect a Change of Control.
               (c) “Disability” shall mean, to the extent consistent with
applicable federal and state law (including, without limitation Section 409A),
Executive’s inability by reason of physical or mental illness to fulfill his
obligations hereunder for ninety (90) consecutive days or for a total of one
hundred and eighty (180) days in any twelve (12) month period which, in the
reasonable opinion of an independent physician selected by the Company or its
insurers and reasonably acceptable to Executive or Executive’s legal
representative, renders Executive unable to perform the essential functions of
his job, even after reasonable accommodations are made by the Company. The
Company is not, however, required to make unreasonable accommodations for
Executive or accommodations that would create an undue hardship on the Company.
               (d) “Good Reason” shall mean the occurrence during the Term of
Employment of any of the following: (i) a material breach of this Agreement by
the Company which is not cured by the Company within thirty (30) days following
the Company’s receipt of written notice by Executive to the Company describing
such alleged breach; (ii) Executive’s Base Salary, Annual Bonus target or other
bonus opportunity is reduced by the Company or the terms and conditions for
stock option agreements are not fully complied with by the Company; (iii) a
reduction in Executive’s title (other than in connection with a continuation of
employment after Change in Control pursuant to Section 8.3), or a material
reduction in Executive’s duties, authorities, and/or responsibilities; or (iv) a
requirement by the Company, without Executive’s consent, that Executive relocate
to a location greater than thirty-five (35) miles from Executive’s place of
residence; (v) the Company provides Executive with notice of non-renewal of this
Agreement or does not agree to renew or extend the Term of Employment in writing
by at least another annual term; or (vi) the circumstances described in the last
sentence of Section 12.7.3. Notwithstanding the above, the occurrence of any of
the events described in the foregoing sentence shall not constitute Good Reason
unless Executive gives the Company written notice, within thirty (30) calendar
days after Executive has knowledge of the occurrence of any of the events
described in the foregoing sentence, that such circumstances constitute Good
Reason and the Company thereafter fails to cure such circumstances within thirty
(30) days after receipt of such notice.
               (e) “Section 409A” means Section 409A of the Internal Revenue
Code of 1986, as amended, (“Code”) and all applicable guidance promulgated
thereunder.
          8.10 Nonduplication of Benefits. Notwithstanding any provision in this
Agreement or in any other Company benefit plan or compensatory arrangement to
the contrary, but at all times subject to Section 8.4, (a) any payments due
under either Section 8.1 or Section 8.2 shall be made not more than once, if at
all, (b) payments may be due under either Section 8.1 or Section 8.2, but under
no circumstances shall payments be made under both

-9-



--------------------------------------------------------------------------------



 



Section 8.1 and Section 8.2, and (c) Executive shall not be entitled to
severance benefits from the Company other than as contemplated under this
Agreement, unless such other severance benefits provide for larger benefits than
under this Agreement.
          8.11 Section 280G Best After-Tax. If any payment or benefit that
Executive would receive under this Agreement or otherwise, when combined with
any other payment or benefit Executive receives that is contingent upon a Change
in Control (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (“Excise Tax”), then at
the sole discretion of the Executive, such Payment shall be either (x) the full
amount of such Payment or (y) such lesser amount as would result in no portion
of the Payment being subject to the Excise Tax (the “Reduced Amount”), whichever
of the foregoing amounts, taking into account the applicable federal, state and
local employment taxes, income taxes and the Excise Tax, that the Executive
chooses which may result in Executive’s receipt, on an after-tax basis, of the
greater economic benefit notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in a manner necessary to provide Executive
with the greatest economic benefit. If more than one manner of reduction of
payments or benefits necessary to arrive at the Reduced Amount yields the
greatest economic benefit, the payments and benefits shall be reduced pro rata.
     9. No Competition and No Conflict of Interest. Except as otherwise provided
in Section 2.2 of this Agreement, during the Term of Employment, Executive must
not engage in any work, paid or unpaid, that creates an actual conflict of
interest with the Company Business where such conflict would materially and
substantially disrupt operations. Such work shall include directly or indirectly
competing with the Company Business, or acting as an officer, director,
employee, consultant, stockholder, volunteer, lender, or agent of any business
enterprise which is in direct competition with the Company Business (in each
case where it would materially and substantially disrupt operations).
Notwithstanding the foregoing, Executive’s investment in, or ownership of, less
than five percent (5%) of the capital stock of any business entity that competes
with the Company Business and whose securities are traded on any national
securities exchange or registered pursuant to Section 12(g) of the Securities
Exchange Act of 1934, shall not be treated as a breach of this Section 8. For
purposes of this Agreement, the term “Company Business” shall mean an online
personals service or internet dating.
     10. Confidentiality. During the Term of Employment, Executive has been and
will continue to be given access to a wide variety of information about the
Company, its affiliates and other related businesses that the Company considers
“Confidential Company Information.” As a condition of continued employment,
Executive agrees to abide by the Company’s reasonable and written business
policies and directives on confidentiality and nondisclosure of “Confidential
Company Information.” “Confidential Company Information” shall mean all
information applicable to the business of the Company which confers a
competitive advantage upon the Company over one who does not possess the
information; and has commercial value in the business of the Company or any
other business in which the Company engages or is preparing to engage during
Executive’s employment with the Company. “Confidential Company Information”
includes, but is not limited to, information regarding the Company’s business
plans

-10-



--------------------------------------------------------------------------------



 



and strategies; contracts and proposals; and other business partners and the
Company’s business arrangements and strategies with respect to them; current and
future marketing or advertising campaigns; software programs; codes, formulae or
techniques; financial information; personnel information; and all ideas, plans,
processes or information related to the current, future and proposed projects or
other business of the Company that has not been disclosed to the public by an
authorized representative of the Company, acting within the scope of his or her
authority, whether or not such information would be enforceable as a trade
secret of the Company or enjoined or restrained by a court or arbitrator as
constituting unfair competition. “Confidential Company information” also
includes confidential information of any third party who may disclose such
information to the Company or Executive in the course of the Company’s business.
          10.1 Continuing Obligation. Executive agrees that the agreement not to
disclose Confidential Company Information will be effective during Executive’s
employment and continue even after Executive is no longer employed by the
Company. Any obligation not to disclose any portion of any Confidential Company
Information will continue for two (2) years after the date Executive’s
employment is terminated unless such information (a) has become public knowledge
through no fault of Executive; or (b) has been developed independently without
any reference to any information obtained during Executive’s employment with the
Company; (c) must be disclosed in response to a valid order by a court or
government agency or is otherwise required by law; or (d) was known by Executive
prior to the date hereof or later becomes known to Executive outside the scope
of his employment. Nothing in this Section 10 shall be interpreted to prohibit
or restrict Executive from taking any actions not prohibited by Section 11, it
being understood that Executive’s use in subsequent employment or in any other
role of his experience, general knowledge or other skills gained during
employment with the Company shall not violate this Section 10.
          10.2 Return of Company Property. On termination of employment with the
Company for whatever reason, or at the request of the Company before
termination, Executive agrees to promptly deliver to the Company all records,
files, computer disks, memoranda, documents, lists and other information
regarding or containing any Confidential Company Information, including all
copies and reproductions thereof, then in Executive’s possession or control,
whether prepared by Executive or others. Executive also agrees to promptly
return, on termination or the Company’s request, any and all Company property
issued to Executive, including but not limited to computers, cellular phones,
keys and credits cards. Executive further agrees that should Executive discover
any Company property or Confidential Company Information in Executive’s
possession after the return of such property has been requested, Executive
agrees to return it promptly to the Company without retaining copies of any
kind.
          10.3 No Violation of Rights of Third Parties. Executive warrants that
the performance of all the terms of this Agreement does not and will not breach
any agreement to keep in confidence proprietary information, knowledge or data
acquired by Executive prior to Executive’s employment with the Company.
Executive agrees not to disclose to the Company, or induce the Company to use,
any confidential or proprietary information or material belonging to any
previous employers or others. Executive warrants that Executive is not a party
to any other agreement that will interfere with Executive’s full compliance with
this Agreement. Executive further agrees not to enter into any agreement,
whether written or oral, in conflict with the provisions of this Agreement while
such provisions remain effective.

-11-



--------------------------------------------------------------------------------



 



     11. Interference with Business Relations.
          11.1 Interference with Customers, Suppliers and Other Business
Partners. Executive acknowledges that the Company’s tenant and customer base and
its other business arrangements have been developed through substantial effort
and expense, and its nonpublic business information is confidential. In
addition, because of Executive’s position, Executive understands that the
Company will be vulnerable to significant harm from Executive’s use of such
information for purposes other than to further the Company’s business interests.
Accordingly, Executive agrees that during Executive’s employment with the
Company, and for a period of twelve (12) months thereafter, Executive will not
knowingly, separately or in association with others, materially and
substantially interfere with, impair, disrupt or damage the Company’s
relationship with any of the customers of the Company with whom Executive has
had contact by contacting them for the purpose of inducing or encouraging any of
them to divert or take away business from the Company and to an enterprise that
is in direct competition with the Company Business; provided, however, that none
of the foregoing restrictions shall preclude Executive from (i) being employed
by a consulting, financial or advisory firm that provides any advice or services
to a person, enterprise or business that is in competition with the Company
Business so long as Executive does not personally provide such advice or
services to the competing person, enterprise or business, (ii) becoming or
acting as an employee, consultant, partner, principal, agent, representative or
equity holder in any subsidiary, division or separate business unit of a person,
enterprise or business that is in competition with the Company Business if that
subsidiary, division or separate business unit does not itself directly engage
in internet dating and online personals or (iii) becoming or acting as an
employee, consultant, partner, principal, agent, representative or equity holder
or engaging in any other manner in any business that does not derive more than
twenty percent (20%) of its revenue from internet dating and online personals
(such exclusion does not apply to Match.com, eHarmony, Zoosk, OKCupid or People
Media).
          11.2 Interference with the Company’s Employees. Executive acknowledges
that the services provided by the Company’s officers and key employees are
unique and special, and that the Company’s officers and key employees possess
trade secrets and Confidential Company Information that is protected against
misappropriation and unauthorized use. As such, Executive agrees that during,
and for a period of twelve (12) months after, Executive’s employment with the
Company, Executive will not, knowingly, separately or in association with
others, materially and substantially, interfere with, impair, disrupt or damage
the Company’s business by directly contacting any Company officers or key
employees for the purpose of inducing or encouraging them to discontinue their
employment with the Company; provided, however, that the foregoing provisions
shall not (i) restrict Executive from directly or indirectly making any general
solicitation for employees, making a public advertising or participating in any
job fairs or recruiting workshops or (ii) preclude Executive from soliciting
and/or hiring any officer, key employee or other person at any time (A) in the
case of voluntary terminations, later than six (6) months after such person’s
termination of employment from the Company and (B) in the case of all other
terminations, after such person’s termination of employment from the Company.
          11.3 Injunctive Relief. Executive acknowledges that Executive’s breach
of the covenants contained in Sections 9 through 11 of this Agreement inclusive
(collectively

-12-



--------------------------------------------------------------------------------



 



“Covenants”) would cause irreparable injury and continuing harm to the Company
for which there will be no adequate remedy at law, and agrees that in the event
of any such breach, the Company seek temporary, preliminary and permanent
injunctive relief to the fullest extent allowed by applicable law, without the
necessity of proving actual damages or posting any bond or other security.
     12. General Provisions.
          12.1 Successors and Assigns. The rights and obligations of the Company
under this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Company. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) or
assignee to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place (provided that the Company
shall also remain liable under this Agreement). Executive shall not be entitled
to assign any of Executive’s rights or obligations under this Agreement without
the Company’s written consent, provided that upon Executive’s death, Executive’s
named beneficiaries, estate or heirs, as the case may be, shall succeed to all
of Executive’s rights under this Agreement.
          12.2 Indemnification; Directors’ and Officers’ Liability Insurance.
               (a) During the Term of Employment and thereafter, the Company
shall indemnify Executive to the fullest extent permitted under Delaware law
from and against any expenses (including but not limited to attorneys’ fees,
expenses of investigation and preparation and fees and disbursements of
Executive’s accountants or other experts), judgments, fines, penalties and
amounts paid in settlement actually and reasonably incurred by Executive in
connection with any proceeding in which Executive was or is made party or was or
is involved (for example, as a witness) by reason of the fact Executive was or
is employed by or serving as an officer or director of the Company or any of its
affiliates. Such indemnification shall continue as to Executive during the Term
of Employment and for so long thereafter as Executive may have exposure with
respect to acts or omissions which occurred prior to his cessation of employment
with the Company and shall inure to the benefit of Executive’s heirs, executors
and administrators. The Company shall advance to Executive all costs and
expenses incurred by him in connection with any proceeding covered by this
provision within 20 calendar days after receipt by the Company of a written
request for such advance. Such request shall include an undertaking by Executive
to repay the amount of such advance if it shall ultimately be determined that he
is not entitled to be indemnified against such costs and expenses.
               (b) The Company agrees to use its best efforts to purchase and
maintain adequate Directors’ and Officers’ liability insurance from a reputable,
nationally recognized and financially sound insurer with terms no less favorable
to Executive than those in effect as of the date of this Agreement, with
coverage limits of not less than thirty-five million dollars ($35,000,000) and
with provisions that will provide coverage for Executive as a director, officer
and employees as well as coverage as a former director, officer and employee
following any termination of this Agreement or Executive’s employment and
service on the Board. Such insurance shall inure to the benefit of Executive’s
heirs, executors and administrators.

-13-



--------------------------------------------------------------------------------



 



          12.3 Nonexclusivity Rights. Executive is not prevented from continuing
or future participation in any Company benefit, bonus, incentive or other plans,
programs, policies or practices provided by the Company subject to the terms and
conditions of such plans, programs, or practices.
          12.4 Waiver. Either party’s failure to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision,
or prevent that party thereafter from enforcing each and every other provision
of this Agreement.
          12.5 Attorneys’ Fees. In any action to enforce the terms of this
Agreement, the prevailing party shall be reimbursed by the non-prevailing party
for such prevailing party’s reasonable attorneys’ fees and costs, including the
costs of enforcing a judgment.
          12.6 Severability. Subject to Section 12.7, in the event any provision
of this Agreement is found to be unenforceable by a court of competent
jurisdiction, such provision shall be deemed modified to the extent necessary to
allow enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.
          12.7 Overriding Provision — Compliance with Applicable Law.
               12.7.1 The Company represents and warrants to Executive that
(i) this Agreement and the Option Agreement have been duly authorized, executed
and delivered by the Company, (ii) as of the date of this Agreement, no
shareholder approval, Board approval or any other action on the part of the
Company or any other person or entity is necessary to authorize the execution
and delivery of this Agreement and the Option Agreement or the performance by
the Company of its obligations hereunder or thereunder and (iii) as of the date
of this Agreement, the execution, delivery and performance of this Agreement and
the Option Agreement does not result in any breach of or result in a violation
of any law, regulation, ordinance or order or the terms of the Plan, any
material contract, any certificate of incorporation or any other organizational
document of the Company.
               12.7.2 To the extent that any law or regulation becomes effective
and enforceable after the date of this Agreement that requires shareholder
approval in order for the Company to comply with one or more provisions of this
Agreement (“Shareholder Approval”), the Company undertakes to use all reasonable
efforts to seek such Shareholder Approval, and Executive acknowledges that in
the event that Shareholder Approval is sought but is not obtained, subject to
the Company’s compliance with Section 12.7.3, the Company will not be regarded
as in breach of the relevant unapproved provision(s) of this Agreement if the
Company is unable to comply with such unapproved provision(s) as a result of
such failure to obtain Shareholder Approval.
               12.7.3 In the event that:
               (a) Shareholder Approval is required for any provision of this
Agreement and Shareholder Approval is sought but is not obtained; and

-14-



--------------------------------------------------------------------------------



 



               (b) any provision of this Agreement, or any part of a provision
of this Agreement, is found to be illegal, invalid or unenforceable due to the
absence of such Shareholder Approval; the remaining provisions, or the remainder
of the provision concerned, shall continue in effect. In relation to any
illegal, invalid or unenforceable part of this Agreement, the Company agrees to
amend such part in such manner as may be reasonably requested by the Executive
provided that such proposed amendment is legal and enforceable and to the
maximum extent possible carries out the original intent of the parties in
relation to that part. If this Agreement cannot or is not amended in a manner
that preserves the economic value (over the Initial Term) of this Agreement to
Executive, then Executive will be entitled to resign from employment with the
Company for “Good Reason.”
          12.8 Interpretation; Construction. The headings set forth in this
Agreement are for convenience only and shall not be used in interpreting this
Agreement. This Agreement has been drafted by legal counsel representing the
Company, but Executive has participated in the negotiation of its terms.
Furthermore, Executive acknowledges that Executive has had an opportunity to
review and revise the Agreement and have it reviewed by legal counsel, if
desired, and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.
          12.9 Governing Law. This Agreement will be governed by and construed
in accordance with the laws of the State of California. Each party consents to
the jurisdiction and venue of the state or federal courts in Los Angeles County,
California in any action, suit or proceeding arising out of or relating to this
Agreement.
          12.10 Notices. Any notice required or permitted by this Agreement
shall be in writing and shall be delivered as follows with notice deemed given
as indicated: (a) by personal delivery when delivered personally; (b) by
overnight courier upon written verification of receipt; (c) by telecopy or
facsimile transmission upon acknowledgment of receipt of electronic
transmission; or (d) by certified or registered mail, return receipt requested,
upon verification of receipt. Notice shall be sent to the addresses set forth
below, or such other address as either party may specify in writing.
          12.11 Survival. The following provisions shall survive Executive’s
employment with the Company to the extent reasonably necessary to fulfill the
parties’ expectations in entering this Agreement: Sections 7, (“Business and
Personal Expenses”), 8 (“Termination of Employment”), 10 (“Confidentiality”), 11
(“Interference with Business Relations”), 12 (“General Provisions”) and 13
(“Entire Agreement”).
     13. Entire Agreement. This Agreement, together with the other agreements
and documents governing the benefits described in this Agreement constitute the
entire agreement between the parties relating to this subject matter hereof and
supersedes all prior or simultaneous representations, discussions, negotiations,
and agreements, whether written or oral. This Agreement may be amended or
modified only with the written consent of Executive and the Board of Directors
of the Company. No oral waiver, amendment or modification will be effective
under any circumstances whatsoever.

-15-



--------------------------------------------------------------------------------



 



     THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

            GREGORY R. LIBERMAN
      /s/ Gregory R. Liberman             Dated: April 11, 2011        SPARK
NETWORKS, INC
      /s/ Adam S. Berger       Adam S. Berger      Chairman of the Board of
Directors     
Dated: April 11, 2011     

-16-